Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-6, 8-14, 16, and 18-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Park (KR 20110072292 A) teaches a robot (Park, robot 2, Figures 1-5) comprising:
a transceiver (Park, communication module 21, Figure 4) configured to communicate with a plurality of display devices (Park, first display device 301 and second display device 302, Figures 1-5) in a space including a plurality of sub-spaces and an external server (Park, According to the remote server (4) is the need, the administrator remote-controls the robot (2) and display devices (301, 302). Figure 1, Page 9, ¶ [03]); The sub-spaces are the regions around the displays as shown in figure 3 of Park.
a controller (Park, motion control module 23 managing and controls the function of the display output, Figure 4, Page 10, ¶ [02]) configured to select a first display device among the plurality of display devices based on at least one of a location of the robot in the space, a situation of a user of the robot, a type of an image, or state information on the plurality of display devices (Park, (S22) robot of going up to guides the client within the proximity distance this with the client using the screen  (S23) robot of being selected the requirement of the client searches the display device of the idle state enabling to serve about the requirement of the client among at least one display device and display device understand reciprocity transmit, Figure 5, Page 6, ¶ [07]), Park teaches the display being used based on the idle state and the proximity distance after the robot approaches the user.
wherein the transceiver is further configured to transmit the image to the first display device, so that the transmitted image is executed on the first display device (Park, (S25) robot is the requirement of the client using ID of the display device to the display device the requirement of the client is selected the step: contents in which (S26) display device receives the requirement and corresponding to is inquired and of transmitting a message the contents content is guided between the step of indicating in the screen and the contents in which (S27) robot is indicated on the user and display device to the audio output, Figure 5, Page 6, ¶ [07]). As shown in figures 4 and 5 of Park, the robot 2 transmits the image data from the contents DB, from the DB module 25, to the second display device 302 to present an image to the user.
wherein the controller is further configured to select, among the plurality of display devices, a display device located in a sub-space of the plurality of sub-spaces, in which the user is located, as the first display device (Park, (S22) robot of going up to guides the client within the proximity distance this with the client using the screen output function and voice output function and the step: (S23) robot of being selected the requirement of the client searches the display device of the idle state  serve about the requirement of the client among at least one display device and display device understand reciprocity transmit, Figure 5, Page 6, ¶ [07]).
Park does not expressly teach
wherein the image is a first image for a video call that is transmitted by the external server, and the situation of the user is a situation in which the user and the robot are not in a same sub-space of the plurality of sub-spaces,
Park does not expressly teach the video call functionality wherein the user and the robot are not in the same sub-space. Additional prior art teaches video call functionality, but not in a public setting with a robot as the intermediary to receive and transmit the signal to a display.  In addition, no other prior art teaches, alone or in combination, the cited limitations.

As to dependent claims 3-6 and 8-13, these claims are allowable as they depend upon allowable independent claim 1.

As to independent claim 14, Park (KR 20110072292 A) discloses a method for displaying an image using a robot (Park, robot 2, Figures 1-5), the method comprising;
selecting, by at least one controller (Park, motion control module 23 managing and controls the function of the display output, Figure 4, Page 10, ¶ [02]), a first display device among a plurality of display devices (Park, first display device 301 and second display device 302, Figures 1-5) based on at least one of a location of the robot in a space, a situation of a user of the robot, a type of the image, or state information on the plurality of display devices in the space (Park, (S22) robot  the proximity distance this with the client using the screen output function and voice output function and the step: (S23) robot of being selected the requirement of the client searches the display device of the idle state enabling to serve about the requirement of the client among at least one display device and display device understand reciprocity transmit, Figure 5, Page 6, ¶ [07]); Park teaches the display being used based on the idle state and the proximity distance after the robot approaches the user. 
transmitting, by a transceiver (Park, communication module 21, Figure 4), the image to the first display device (Park, (S25) robot is the requirement of the client using ID of the display device to the display device the requirement of the client is selected the step: contents in which (S26) display device receives the requirement and corresponding to is inquired and of transmitting a message the contents content is guided between the step of indicating in the screen and the contents in which (S27) robot is indicated on the user and display device to the audio output, Figure 5, Page 6, ¶ [07]). As shown in figures 4 and 5 of Park, the robot 2 transmits the image data from the contents DB, from the DB module 25, to the second display device 302 to present an image to the user.
wherein the image is a second image that is a contents image (Park, The contents which is transmitted the command of the client from the robot (2) which is communications established after the second display device (302) forms the reciprocity establishment of communication with the access of the robot (2) and corresponds to is searched from DB and it displays on screen. Page 8, ¶ [02]),
Park does not expressly teach
wherein selecting the first display device includes selecting the first display device based on a priority of the plurality of display devices according to screen sizes and whether the plurality of display devices can display the image.
As shown in figure 3 of Park, multiple DIDs are provided but Park does not distinguish the priority of the screen selected based on the screen sizes as claimed.  In addition, no other prior art teaches, alone or in combination, the cited limitations.

As to dependent claims 16 and 18-20, these claims are allowable as they depend upon allowable independent claim 14.

As to independent claim 21, Park (KR 20110072292 A) teaches a robot (Park, robot 2, Figures 1-5) comprising:
a transceiver (Park, communication module 21, Figure 4) configured to communicate with a plurality of display devices (Park, first display device 301 and second display device 302, Figures 1-5) in a space; and 
wherein the transceiver is further configured to transmit the image to the first display device, so that the transmitted image is executed on the first display device (Park, (S25) robot is the requirement of the client using ID of the display device to the display device the requirement of the client is selected the step: contents in which (S26) display device receives the requirement and corresponding to is inquired and of  the contents content is guided between the step of indicating in the screen and the contents in which (S27) robot is indicated on the user and display device to the audio output, Figure 5, Page 6, ¶ [07]). As shown in figures 4 and 5 of Park, the robot 2 transmits the image data from the contents DB, from the DB module 25, to the second display device 302 to present an image to the user.
Park continues to teach a controller (Park, motion control module 23 managing and controls the function of the display output, Figure 4, Page 10, ¶ [02])
Park does not expressly teach
a controller configured to select a first display device among the plurality of display devices based on a priority of display devices according to screen sizes and whether the plurality of display devices can display and image;
As shown in figure 3 of Park, multiple DIDs are provided but Park does not distinguish the priority of the screen selected based on the screen sizes as claimed.  In addition, no other prior art teaches, alone or in combination, the cited limitations.



Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143.  The examiner can normally be reached on Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691